DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Independent claim 1 and dependent claims 2-4, 6 and 8
Per the applicants amendments and persuasive arguments all the rejections to the claims are withdrawn.
Independent claim 9 and dependent claims 10, 14 and 15
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Independent claim 16 and dependent claims 17, 19, 20 and 22
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a skin color estimation unit, a first machine learning model, a second machine learning model in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Automatic skin tone extraction for visagism application, by Borza et al (IDS reference) in view of  Xie (US Pub. 2019/0034700).
With respect to claim 9, Borza discloses method of using one or more machine learning models to estimate a skin color of a face, (see Abstract), the method comprising:
receiving, by a computing device a video, (see figure 2);
[extracting by the computing device a plurality of images from the video that include a face of a live subject];
processing, by the computing device, the plurality of images using at least one machine learning model to obtain a plurality of determinations of a skin color of the face, (see figure 2, and section 3.1, right hand column, second paragraph determining the skin tone); 
combining, by the computing device, the plurality  of the skin color of the face to determine a combined determination of the skin color of the face, (see Abstract first five lines, computes color histograms in various color space on representative facial sliding patches ….further combined in a large feature vector….); and
presenting, by the computing device, the combined determination of the skin color of the face, (see page 470 right hand column first three lines) as claimed.
However, Borza fails to explicitly disclose extracting by the computing device a plurality of images from the video that include a face of a live subject, as claimed.  
Xie in the same field teaches receiving extracting by the computing device a plurality of images from the video that include a face of a live subject, (see paragraph 0120) as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of face extraction in the images.  The teaching of Xie to extract a face from a video frame can be incorporated in to the Borza system (see Xie suggestion in paragraph 0041, use of SVM) in order to use Borza system for the video images to be more user friendly system for motivation.  

With respect to claim 10, Borza further discloses normalizing, by the computing device, the plurality of image to create a plurality of  normalized images; wherein normalizing the plurality of images to create a plurality of normalized images includes, for each image: detecting, by the computing device, a face in the image;  centering, by the computing device, the face in the image; and zooming, by the computing device, the image such that the face is a predetermined size, (see figure 2, and page 468, right hand column, face detection, localization and cropping) as claimed.  

With respect to claim 15, Borza further discloses executing, by the computing device, a recommender model using the combined determination of the skin color as input to generate a product recommendation, (see page 466, right hand column, automatic skin tone classification system for eyeglasses selection) as claimed.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Automatic skin tone extraction for visagism application, by Borza et al (IDS reference) in view of Xie (US Pub. 2019/0034700) and further in view of Learning illuminant estimation from object recognition, by Buzzelli et al (IDS reference).    
With respect to claim 14 Borza and Xie discloses all the limitations as claimed and rejected in claim 9 above.  However, Borza and Xie fail to explicitly disclose wherein processing the plurality of images using at least one machine learning model to obtain a plurality of determinations of a skin color includes, for each image:
executing, by the computing device, a first machine learning model using the image as input to generate an indication of a lighting condition as output; and executing, by the computing device, a second machine learning model using the image and the indication of the lighting condition as input to generate the determination of the skin color, as claimed.
Buzzelli teaches executing, by the computing device, a first machine learning model using the image as input to generate an indication of a lighting condition as output; and executing, by the computing device, a second machine learning model using the image and the indication of the lighting condition as input to generate the determination of the skin color, (see section Introduction, wherein the object is recognize one the illuminant is determined by the first machine model) as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of training machines using images.  The teaching of Buzzelli of using training images the color under different illuminant can be incorporated in to the Borza’s system to yield more accurate results of classification of skin tones.   

Claims 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Automatic skin tone extraction for visagism application, by Borza et al (IDS reference) in view of Learning illuminant estimation from object recognition, by Buzzelli et al (IDS reference).    
With respect to claim 16, Borza discloses a skin color estimation unit including computational circuity (see page 466, right hand column, we propose automatic skin tone classification) configured to:
receiving at least one training image that includes a face of a training subject (see page 470, section 4.1, multiple face database);
receiving tagging information for the at least one training image, (see ; see page 470, section 4.1, labels of the skin tone “tagging”);
add the at least one training image and the tagging information to a training data store, (see page 470, section 4.1, storing the images with the labels of the skin color); and 
train at least one machine learning model to determine skin colors of faces using the training data set, (see page 470, section 4.1 Training and Test database, and section 4.2, classification results), as claimed.
However, Borza fails to disclose wherein training the at least one machine learning model to determine skin colors of faces using the training data set includes:
training a first machine learning model that processes a training image as input to produce an indication of an illuminant color as an output; and training a second machine learning model that processes the training image and the indication of the illuminant color as input to produce an indication of skin color as an output, as claimed.
Buzzelli teaches training a first machine learning model that processes a training image as input to produce an indication of an illuminant color as an output; and training a second machine learning model that processes the training image and the indication of the illuminant color as input to produce an indication of skin color as an output, (see section Introduction, wherein the object is recognize one the illuminant is determined by the first machine model) as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of training machines using images.  The teaching of Buzzelli of using training images the color under different illuminant can be incorporated in to the Borza’s system to yield more accurate results of classification of skin tones.   

With respect to claim 17, combination of Borza and Buzzelli further discloses wherein the computational circuitry is further configured to normalize the at least one training image to create at least one normalized training image, wherein normalizing the at least one training image to create at least one normalized training image includes: detecting a face in the at least one training image; centering the face in the at least one training image; and zooming the at least one training image such that the face is a predetermined size., (see figure 2, and page 468, right hand column, face detection, localization and cropping) as claimed.  

With respect to claim 20, combination of Borza and Buzzelli further discloses wherein receiving tagging information for the at least one training image includes: detecting a color reference chart in the training image; determining an illuminant color based on the color reference chart; and adjusting a color of the at least one training image based on the determined illuminant color., (see page 469, left hand column, and page 470 right hand column, last paragraph) as claimed.

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Automatic skin tone extraction for visagism application, by Borza et al (IDS reference) in view of Learning illuminant estimation from object recognition, by Buzzelli et al (IDS reference) and further in view of Xie (US Pub. 2019/0034700).
With respect to claim 19 Borza and Buzzelli discloses all the limitations as claimed and rejected in claim 16 above.  However, Borza and Buzzelli fail to explicitly disclose receiving a video; and extracting at least one training image from the video, as claimed.
Xie in the same field teaches receiving a video; and extracting at least one training image from the video, (see paragraph 0120) as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of face extraction in the images.  The teaching of Xie to extract a face from a video frame can be incorporated in to the Borza system (see Xie suggestion in paragraph 0041, use of SVM) in order to use Borza system for the video images to be more user friendly system for motivation.  

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Automatic skin tone extraction for visagism application, by Borza et al (IDS reference) in view of Learning illuminant estimation from object recognition, by Buzzelli et al (IDS reference) and further in view of Flynn (US 6437866).  
With respect to claim 22 Borza and Buzzelli discloses all the limitations as claimed and rejected in claim 16 above.  However, Borza fails to explicitly disclose wherein receiving tagging information for the at least one training image includes receiving skin color information collected from the training subject by a spectrophotometer, as claimed.
Chang in the same field teaches skin color information collected from the training subject by a spectrophotometer, (see col. 2, lines 1-10) as claimed.   
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of skin color imaging.  The teaching of Flynn that use of Spectrometer to measure the skin color can be incorporated in to the Borza system as Borza determine the skin tone of the persons, this yields a system that helps selecting facial color (see Flynn col. 1, last paragraph).  

Allowable Subject Matter
Claims 1-4, 6 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Prior art taken alone or in combination with fails to disclose or teach method of training a machine learning model to estimate a skin color of a face in an image, the method comprising:
receiving, by a computing device, at least one training image that includes a face of a training subject and a color reference chart; receiving, by the computing device, tagging information for the at least one training image, wherein receiving the tagging information for the at least one training image includes; detecting, by the computing device, the color reference chart from the at least one training image that includes the face of the training subject; and determining, by the computing device, an illuminant color based on the color reference chart; adding, by the computing device, the at least one training image and the tagging information to a training data store; and training, by the computing device, the machine learning model to determine skin colors of faces using information stored in the training data store, as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKKRAM BALI/             Primary Examiner, Art Unit 2663